Title: From Thomas Jefferson to Louis de Pontière, 17 May 1789
From: Jefferson, Thomas
To: Ponthière, Capt. Louis de



Sir
Paris May 17. 1789.

I am honoured with your letter of the 6th. instant and sincerely sorry that you should experience inconveniencies for the want of the arrearages due to you from the United States. I have never ceased to take every measure which could promise to procure to the foreign officers the paiment of these arrears. At present the matter stands thus. Congress have agreed to borrow a sum of money in  Holland to enable them to pay the individual demands in Europe. They have given orders that these arrearages shall be paid out of this money when borrowed, and certain bankers in Amsterdam are charged to borrow the money. I am myself of opinion they will certainly procure the money in the course of the present year. But it is not for me to affirm this, nor to make any engagement. The moment the money is ready, it shall be made known to Colo. Gouvion, who, at the desire of many of the officers has undertaken to communicate with me on the subject, and to inform them from time to time of the progress of this business. He will readily answer your letters on this subject. I depart in a few days for America, but shall leave such instructions here as that this matter will suffer no delay on that account. I have the honor to be Sir your most obedient humble servant,

Th: Jefferson

